 

Exhibit 10.1

AMENDED AND RESTATED SENIOR UNSECURED PROMISSORY NOTE

THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER ANY
STATE SECURITIES LAWS (THE “STATE ACTS”) AND CANNOT BE OFFERED, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF REGISTRATION OR AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE STATE ACTS AND REGULATIONS
PROMULGATED THEREUNDER.

HUGHES TELEMATICS, INC. (the “Issuer”)

U.S. $8,315,665.00 Note at 12% Interest (calculated and compounded annually)

Maturity Date: December 31, 2011 or earlier as otherwise provided herein

FOR VALUE RECEIVED, the Issuer, a Delaware corporation, hereby acknowledges
itself indebted and promises to pay (except to the extent such payments have
taken place prior to the amendment and restatement of this senior unsecured
promissory note) to the order of Hughes Network Systems, LLC, or its permitted
assigns (the “Noteholder”), the initial principal amount of EIGHT MILLION, THREE
HUNDRED FIFTEEN THOUSAND, SIX HUNDRED SIXTY FIVE UNITED STATES DOLLARS (U.S.
$8,315,665) together with accrued interest (which shall be added to the
principal amount hereof and paid quarterly on the last day of each quarter from
and after the Amendment Date), on the dates and in the amounts set forth on
Schedule A, at the head office of the Noteholder or at such other place as
directed in writing by the Noteholder or by electronic funds transfer to an
account maintained by the Noteholder with a bank in the United States. Interest
(computed on the basis of a year of 365 or 366 days, as the case may be) shall
accrue on the outstanding principal amount from the date hereof until the
Maturity Date, or until such later date as all obligations hereunder have been
paid in full, at the rate of TWELVE PERCENT (12%) per annum, compounded and
added to the principal amount annually and payable in arrears on the Maturity
Date, or earlier as otherwise provided herein, and should the Issuer at any time
default in the payment of any principal or interest on this Note, to pay
interest on the amount in default at the same rate, in like money, all in
accordance with the terms and conditions set out in Schedule B. If, at any time,
the payment of the principal of or interest on this Note is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Issuer or otherwise, the Issuer’s obligation under this
Note shall be reinstated at such time as though such payment had been due but
not made at such time.

The Terms and Conditions set out in Schedules A and B attached hereto are hereby
incorporated by reference into this Note and constitute an integral part hereof.



--------------------------------------------------------------------------------

 

In witness whereof, the Issuer has caused this Note to be executed on its behalf
by the signature of its officer duly authorized in that regard.

 

Issued as of December 18, 2009, amended

and restated as of November 5, 2010

         

Atlanta, GA, U.S.A

 

HUGHES TELEMATICS, INC., a

Delaware corporation

    

By

 

  /s/ CRAIG KAUFMANN

  

 

Name:   Craig Kaufmann

    

Title:     Senior Vice President Finance and Treasurer

  



--------------------------------------------------------------------------------

 

SCHEDULE A

REPAYMENT SCHEDULE

The Issuer shall repay (and, in the case of payments due prior to the Amendment
Date, has paid) the principal amount of the note and/or interest, where noted,
on the following schedule:

 

January 28, 2010

  

$25,440

February 12, 2010

  

$8,297

April 1, 2010

  

$400,000

April 22, 2010

  

$750,000

July 27, 2010

  

$500,000

October 15, 2010

  

$500,000

December 31, 2010

  

$500,000, plus all accrued and unpaid interest

March 31, 2011

  

All accrued and unpaid interest

April 15, 2011

  

$500,000

June 30, 2011

  

All accrued and unpaid interest

July 15, 2011

  

$750,000

September 30, 2011

  

All accrued and unpaid interest

October 15, 2011

  

$1,500,000

December 31, 2011

  

All remaining unpaid principal and accrued interest



--------------------------------------------------------------------------------

 

SCHEDULE B

TERMS AND CONDITIONS OF THE NOTE

1. In this Note, the following capitalized terms shall have the meanings set out
below:

(a) “Amendment Date” means November 5, 2010;

(b) “Business Day” means any day on which banks are open for business in the
place where this Note is scheduled for payment;

(c) “Change of Control” means the occurrence of any of the following events:
(x) the acquisition by any other person or group of persons, through any
transaction or series of related transactions, of Control of the Issuer; (y) the
Issuer consolidates with or merges with or into another corporation, partnership
or other entity, whether or not the Issuer is the surviving entity of such
transaction, unless immediately after such consolidation or merger, the
shareholders who Controlled the Issuer prior to the transaction Control such
surviving entity; or (z) a sale or other transfer of all or a substantially all
of the assets or business of the Issuer, but excluding any sale or other
transfer of a subsidiary of the Company existing on the date hereof.

(d) “Control” means beneficial ownership, directly or indirectly, of securities
representing fifty percent (50%) or more of the total voting power entitled to
vote in elections of the Issuer’s board of directors or other governing
authority.

(e) “Debt” means any indebtedness (i) for borrowed money or (ii) evidenced by
bonds, notes, debentures or other similar instruments.

(f) “Event of Default” means any one or more of the following events:

 

  (i)

if the Issuer defaults in payment of the principal of, or interest on, this Note
when the same becomes due, and continuance of such failure for five (5) Business
Days after the date on which such principal or interest is due;

 

  (ii)

if a decree, judgment or order by a court having jurisdiction shall have been
entered adjudging the Issuer as bankrupt or insolvent, or approving as properly
filed a petition seeking liquidation or reorganization of the Issuer under any
applicable bankruptcy, reorganization or similar law, and such decree, judgment
or order shall have continued without dismissal, discharge or stay for a period
of 60 calendar days;

 

  (iii)

if the Issuer shall institute proceedings to be adjudicated as voluntarily
bankrupt, or shall consent to the filing of a bankruptcy proceeding against it,
or shall file a petition or answer or consent seeking reorganization under any
applicable bankruptcy, liquidation or reorganization or similar law, or shall
consent to the filing of any such petition, or shall consent to the appointment
of a receiver or liquidator or trustee or assignee in bankruptcy or insolvency
of it or if its property or of any substantial part thereof, or shall make an
assignment for the benefit of creditors or a proposal under any applicable
bankruptcy or other law, or shall admit in writing its inability to pay its
debts generally as they become due; or



--------------------------------------------------------------------------------

 

  (iv)

if there occurs a default in the payment of any principal, premium, interest or
other amount due on (or for) any Debt (other than this Note), in an aggregate
amount in excess of U.S. $10,000,000 (“Obligations”) beyond any period of grace
provided with respect thereto, or if any other default occurs in the performance
of any other term, condition or covenant contained in any such Obligations or
any agreement under which such Obligations are created, in each case the result
of which is to cause any holder(s) of such Obligations (or a trustee or agent on
behalf of such holder(s)) to accelerate such Obligations, provided that the
resulting default under this Note shall be deemed to be cured or waived if such
other defaults are cured or waived.

(g) “Issue Date” means December 18, 2009;

(h) “Issuer” means Hughes Telematics, Inc.;

(i) “Maturity Date” means December 31, 2011; and

(j) “Note” means this note.

2. The principal amount outstanding under this Note bears interest (both before
and after maturity, default and judgment with interest on overdue interest at
the same rate) from November 12, 2009 at the rate of twelve percent (12%) per
annum, compounded and added to the principal amount annually of each anniversary
of the Issue Date and, following the Amendment Date, shall be payable quarterly
in arrears in accordance with Schedule B, or earlier as otherwise provided
herein. The amounts owing under this Note will cease to bear interest on the
date on which such amounts are paid.

3. The principal of this Note and interest thereon will be payable in United
States Dollars by electronic funds transfer to an account maintained by the
Noteholder with a bank in the United States.

4. If the date for payment of any amount of principal or interest in respect of
this Note is not a Business Day, at the place of payment, the Noteholder shall
not be entitled to payment of the amount due until the next following Business
Day at the place of payment and shall not be entitled to any further interest or
payment in respect of such delay.

5. Except as otherwise specified in this Note, any monies paid on this Note
shall be applied, firstly, on account of accrued interest, and secondly, on
account of principal.

6. Unless previously redeemed or purchased by the Issuer, this Note will mature
at its principal amount then outstanding on the Maturity Date.

7. The Issuer may at any time or times prepay this Note, in whole or in part,
together with interest accrued to the date of such prepayment, without premium
or penalty. Notwithstanding anything to the contrary in this Note or in any
other document or agreement, any partial prepayments shall be applied first
against any charges owing hereunder, then against accrued but unpaid interest,
and then against principal in inverse order of maturity.



--------------------------------------------------------------------------------

 

8. This Note shall become due and payable in full on the Maturity Date.

9. If an Event of Default other than those in (ii) and (iii) of the definition
of Event of Default occurs, the Noteholder may, at its option, by notice in
writing to the Issuer, declare this Note to be due and payable in full, and upon
such declaration, unless all Events of Default have been cured by the Issuer
prior to receipt by the Issuer of such declaration, all principal of, and
interest on, this Note shall immediately become due and payable. If an Event of
Default referred to in clause (ii) or (iii) of the definition of “Event of
Default” occurs, the principal amount then outstanding on, and the accrued
interest on any amounts owing under, this Note, and all other amounts payable by
the Issuer hereunder, shall become automatically immediately due and payable
without presentment, demand, diligence, protest or other formalities of any
kind, all of which are hereby expressly waived by the Issuer.

10. Notwithstanding anything herein to the contrary, the principal amount then
outstanding on, and the accrued interest on any amounts owing under, this Note,
and all other amounts payable by the Issuer hereunder, shall become
automatically immediately due and payable without presentment, demand,
diligence, protest or other formalities of any kind, all of which are hereby
expressly waived by the Issuer, upon the date on which a Change of Control
occurs. In addition, in the event (i) the Issuer sells or issues shares of its
capital stock or rights to acquire its capital stock (other than stock options
and restricted stock grants made to its employees in the ordinary course of
business and consistent with past practice), or (ii) the Issuer enters into a
new debt facility or modifies an existing debt facility, the Issuer and the
Noteholder shall discuss in good faith and agree upon an accelerated repayment
schedule for this Note that is reasonable for Issuer under the circumstances.

11. The Issuer agrees to pay to Noteholder and reimburse Noteholder for any and
all reasonable costs and expenses, including attorney’s fees and court costs, if
any, incurred by the Noteholder in connection with the enforcement or collection
hereof, both before and after the commencement of any action to enforce or
collect this Note, but whether or not any such action is commenced by the
Noteholder. The Issuer hereby waives presentment, demand, protest or other
notice of any kind, and all defenses and pleas on the grounds of extension of
the time of payments or due dates of this Note, in the enforcement of this Note,
and expressly agrees that this Note or any payment hereunder may be extended
from time to time without in any way affecting the liability of the Issuer
hereunder. The rights and remedies of the Noteholder hereunder shall be
cumulative and concurrent and may be pursued singularly, successively or
together at the sole discretion of the Noteholder, and may be exercised as often
as occasion therefor shall occur, and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of the same or any
other right or remedy. All payments made under this Note by the Issuer shall be
without setoff or deduction and regardless of any counterclaim or defense. The
Issuer represents and warrants to the Noteholder that, to the best of the
Issuer’s knowledge, there is no claim, defense, counterclaim or setoff which
could be asserted by or is available to the Issuer against the Noteholder. In
the event any one or more of the provisions contained in this Note shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein. Time is of
the essence for the performance of each and every obligation under this Note.



--------------------------------------------------------------------------------

 

12. This Note shall be deemed to have been executed and delivered in, and shall
be governed by and construed in accordance with the laws of, the State of New
York. Each of the Parties hereto hereby irrevocably and unconditionally consents
to submit to the non-exclusive jurisdiction of the courts of the State of New
York and of the United States of America, in each case having jurisdiction over
the County of New York, for any litigation arising out of or relating to this
Note and the transactions contemplated hereby and thereby (and agrees not to
commence any litigation relating thereto except in such courts unless such
courts have declined to exercise jurisdiction), and further agrees that service
of any process for any litigation brought against it in any such court. Each of
the parties hereto hereby irrevocably and unconditionally waives any objection
to the laying of venue of any litigation arising out of this Note or the
transactions contemplated hereby in the courts of the State of New York or the
United States of America, in each case having jurisdiction over the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such litigation brought in any
such court has been brought in an inconvenient or improper forum.

13. Except with the prior written consent of the Noteholder, this Note may not
be assigned by the Issuer. This Note shall inure to the benefit of and be
enforceable by the Noteholder and the Noteholder’s successors and permitted
assigns, and shall be binding and enforceable against the Issuer and the
Issuer’s successors and assigns. This Note may not be amended other than by
mutual agreement of the Noteholder and the Issuer.

14. Issuer, by execution of this Note, and Noteholder, by acceptance of this
Note, agree that any suit, action, or proceeding, whether claim or counterclaim,
brought or instituted by or against the Issuer or Noteholder, or any successor
or assign of Issuer or Noteholder, on or with respect to this Note, or which in
any way relates, directly or indirectly, to the obligations of Issuer to
Noteholder under this Note, or the dealings of the parties with respect thereto,
shall be tried only by a court and not by a jury. ISSUER AND NOTEHOLDER HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. Issuer and Noteholder acknowledge and agree that this provision is a
specific and material aspect of the agreement between the parties and that the
Noteholder would not enter into the transaction contemplated hereby with Issuer
if this provision were not part of their agreement.

-oOo-